Order unanimously reversed on the law without costs and defendant’s motion for summary judgment granted, in accordance with the following memorandum: Special Term erred in granting plaintiff’s motion and in denying defendant’s cross motion for summary judgment. On this record, defendant has established its entitlement to summary judgment by conclusively demonstrating that the injuries plaintiff received resulted not from negligence but from an intentional assault (see, Allstate Ins. Co. v Riggio, 125 AD2d 515). As a result there was no coverage under the terms of defendant’s policy and defendant was not obligated to provide plaintiff with written notice of disclaimer (Katz v Allstate Ins. Co., 96 AD2d 930, 931, lv denied 61 NY2d 608; Spinosa v Hartford Fire Ins. Co., 90 AD2d 574, 575; see also, Zappone v Home Ins. Co., 55 NY2d 131, 137; New York Cas. Ins. Co. v Ward, 139 AD2d 922). (Appeal from order of Supreme Court,. Erie County, Flaherty, J. — summary judgment.) Present — Dillon, P. J., Doerr, Green, Pine and Balio, JJ.